                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE WILSON,                           )
                                        )
                   Petitioner,          )                 8:19CV85
                                        )
            v.                          )
                                        )
BRAD JOHNSON,                           )      MEMORANDUM AND ORDER
                                        )
                   Respondent.          )
                                        )


      Judgment in this habeas corpus case was entered for the Respondent on March
26, 2019. On April 25, 2019, Petitioner submitted a Motion for Discovery of New
Evidence. On April 29, 2019, I denied the motion. Petitioner has filed a Notice of
Appeal regarding that denial. He does not purport to appeal the Memorandum and
Order and Judgment I entered on March 26, 2019. Having carefully considered the
matter,

      IT IS ORDERED that Petitioner’s purported appeal is not taken in good faith
pursuant Rule 24(a)(3) of the Federal Rules of Appellate Procedure. It is frivolous.
The Clerk shall process the appeal in accordance with the standard operating
procedure.

      DATED this 3rd day of June, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
